Citation Nr: 9907321	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-08 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 1997 and May 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which denied the 
benefits sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD is productive of no more than 
occupational and social impairment with reduced reliability 
and productivity. 

3.  The veteran's service-connected disabilities are PTSD, 
currently evaluated as 50 percent disabling; and malaria, 
evaluated as noncompensable; his combined disability rating 
is 50 percent.  

4.  The veteran has a college education; his past work 
experience includes positions as a carpenter, a construction 
worker, and odd jobs; he indicated that he first became too 
disabled to work in January 1997.

5.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment.  





CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125- 4.130, 
Diagnostic Code 9411 (1998).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 50 percent for PTSD is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  Accordingly, no further development is required to 
comply with the duty to assist the veteran in establishing 
his claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A brief review of the history of this claim reveals that in a 
July 1987 rating decision, the veteran was granted service 
connection for PTSD, and a 10 percent evaluation was 
assigned.  That rating remained in effect until July 1997, at 
which time a temporary total evaluation was assigned from 
June 1997, reflecting a period of hospitalization in excess 
of 21 days.  Following that period of hospitalization, in an 
October 1997 rating decision the RO increased the veteran's 
disability evaluation for PTSD to 30 percent disabling from 
September 1997.  Finally, in a December 1997 rating decision, 
the RO assigned a 50 percent evaluation for the veteran's 
PTSD, effective from September 1997.  The 50 percent 
evaluation is currently in effect, and is the subject of this 
appeal.

The Board notes that the present appeal was triggered by the 
veteran's disagreement with the December 1997 rating 
decision.  That rating decision was prompted by the receipt 
of VA outpatient treatment records in November 1997, which 
was effectively an informal claim for an increased rating.  
See 38 C.F.R. § 3.157.  The Board notes that prior to the 
initiation of this appeal, the regulations pertaining to 
evaluation of mental disorders were amended, effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52702 (1996) 
(presently codified at 38 C.F.R. §§ 4.125- 4.130 (1998).  
Formerly, the regulations for evaluating mental disorders 
were as set forth in 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  Since the November 1996 amendments were effective 
prior to the initiation of this appeal, the Board need only 
consider the veteran's claim under the current version of the 
rating criteria. 

According to the rating criteria for mental disorders, a 
mental disorder shall be evaluated "based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination."  
38 C.F.R. § 4.126(a) (1998).  A 50 percent evaluation is 
assigned for PTSD if there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work relationships.  A 
70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).

The Board has thoroughly reviewed the evidence of record and, 
for the reasons and bases set forth below, the Board finds 
that the currently assigned 50 percent evaluation is 
appropriate, and there is no basis for assigning a higher 
evaluation for PTSD at this time.  In that regard, the Board 
notes that the veteran's most severely disabling PTSD 
symptoms of record appear during the period of 
hospitalization, from June 1997 to August 1997, for which the 
veteran received a 100 percent temporary total evaluation.  
See 38 C.F.R. § 4.29.  However, even considering that period 
of hospitalization, the Board does not find that the 
veteran's current overall disability picture warrants more 
than a 50 percent evaluation for PTSD.

Reviewing the more recent PTSD symptomatology of record, see 
Francisco, supra, in conjunction with the history of the 
veteran's PTSD, see 38 C.F.R. § 4.1, reveals the following.  
In an April 1994 VA examination, the examiner concluded that 
the veteran's PTSD caused some "mild restriction of daily 
activities and constriction of interests."  Additionally, 
the examiner indicated that the veteran had "significant 
difficult [sic] relating to others including the inability to 
hold a job long-term, where he has to work with other people, 
and significant problem in maintaining long-term 
relationships."  The veteran complained of flashbacks once a 
month, which would sometimes last for several days.  During 
those flashbacks, he reported that he would become paranoid.  
He stated that certain movies, smells, or crowds would 
trigger his flashbacks.  He indicated that he had nightmares, 
difficulty concentrating, and difficulty getting close to 
people.  He denied any manic symptoms, and his psychotic 
review of symptoms was negative.  The veteran reported that 
since service, his longest term of employment was working in 
construction, and his longest time at one job was one year.  
Upon objective examination, the veteran appeared oriented, 
and had normal speech, although he was initially angry.  His 
thought content revealed no suicidal, homicidal, or paranoid 
ideations or delusions.  There was also no evidence of 
auditory or visual hallucinations.  Insight and judgment were 
good.  

In April 1996 the veteran was hospitalized at a VA hospital, 
with a final diagnosis of severe alcohol dependence 
manifested by drinking alcohol in large quantities in an 
uncontrolled fashion.  It was noted that the veteran had been 
drinking to excess and felt suicidal.  He reported auditory 
and visual hallucinations of Vietnam, and he was depressed 
and anxious. 

As noted earlier, the veteran was also hospitalized at a VA 
hospital from June 1997 to August 1997 to undergo the PTSD 
program.  His diagnosis included PTSD and alcohol dependence.  
Upon admission, the veteran was reported to be oriented, 
cooperative, and neat in appearance.  His affect was blunted, 
and his mood was anxious and depressed.  It was noted that 
while there, the veteran put a great deal of effort into the 
program.  He reported being easily distracted with emotions 
and intrusive memories, and his effort was hampered by 
feelings of fear and despair.  

In an August 1997 VA psychological initial assessment, the 
veteran was noted to be alert and oriented, although he 
complained of anxiety with depressed mood.  There were no 
hallucinations or delusions, but there were some paranoid 
ideations.  He complained of insomnia, and reported thoughts 
of killing himself.  In October 1997, the veteran underwent 
some vocational rehabilitation therapy.  It was noted that 
the veteran willingly performed any task that he was 
assigned, and he was persistent, attending to job 
requirements all the time.  It was also noted that the 
veteran "exhibited a consistently acceptable reaction to 
supervisory personnel."  In short, the veteran appeared able 
to perform the therapy "jobs" in a satisfactory manner.  

In January 1998, the veteran was admitted to a VA hospital 
for the PTSD program.  It was noted that he went through the 
same program in 1997 and returned due to intensification of 
his PTSD symptoms at home and at work.  Mental status 
examination revealed no change from the June 1997 hospital 
evaluation.  It was noted that he was self referred after 
experiencing intensive intrusiveness on a daily basis with 
thoughts about combat and people dying or being wounded or 
mutilated.  Additional symptoms included extreme anxiety and 
hypervigilance with a loss of ability to function on the job 
or in his relationships and more severe, intense nightmares.  
It was further noted that he had gradually become more 
symptomatic with the stress of his relationship and the 
demands of his job as a foreman in house building.  The 
veteran was reported to obtain relief during his January to 
February 1998 hospitalization, and he was discharged to 
receive outpatient therapy.  As far as employment was 
concerned, he was advised upon discharge that he could resume 
his pre-admission level of activity.

The veteran underwent a VA psychiatric examination in early 
February 1998, during the hospitalization noted in the 
preceding paragraph, and he was described as having moderate 
PTSD.  The Global Assessment of Functioning (GAF) score was 
55.  The examiner noted that the veteran had stopped 
attending the work therapy referenced above, due to the 25 
mile commute from his home.  The examiner also concluded that 
the veteran's "continuing PTSD symptoms may make it 
difficult for him to continue in the role of a construction 
site foreman, but he may function reasonably well in jobs 
where there is less potential for interpersonal conflicts and 
confrontation."  He also noted that the attending 
psychiatrists in the prior two hospitalizations had not 
considered the veteran unemployable.  Upon examination, the 
veteran appeared alert, friendly, and cooperative.  His 
speech was normal, coherent, and his affect was bright.  
There was no indication of impaired thought, such as 
delusions, hallucinations, or bizarre behavior.  He was not 
suicidal or homicidal.  He was oriented, and both short and 
long term memory appeared intact.  There was also no 
indication of panic or obsessive-compulsive behavior.  

The Board finds that the veteran's PTSD is productive of no 
more than occupational and social impairment with reduced 
reliability and productivity.  Although he displays 
occasional anxiety and depression, as well as sleep 
impairment, the recent evidence of record reveals that he 
appears to be generally functioning satisfactorily.  The 
Board finds no evidence of record of occupational and social 
impairment with deficiencies in most areas, including 
judgment and mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; illogical speech; near-continuous panic or 
depression; impaired impulse control; spatial disorientation; 
neglect of personal appearance and hygiene; or difficulty in 
adapting to stressful circumstances, such that a 70 percent 
evaluation is warranted.  As noted above, the records 
consistently reflect that the veteran was cooperative, alert, 
and oriented in the examinations, with normal speech and 
thought content.  Further, the symptomatology appears 
consistent with the GAF score of 55 of record, which is 
indicative of moderate symptomatology, according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
See 38 C.F.R. § 4.130; see also Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995) (veteran was rated at 50 percent for 
PTSD, and his GAF score was 55 to 60, corresponding to 
moderate difficulty in social and occupational functioning, 
under DSM IV).

The Board has considered the fact that the veteran has been 
hospitalized on two occasions in recent years for an increase 
in PTSD symptoms.  However, it is evident that his PTSD 
improved with treatment.  In fact, the most recent VA 
psychiatric examination was performed during the latter 
hospitalization and, as noted above, the evaluation performed 
in early February 1998, within two weeks of admission,  
showed no more than overall moderate social and industrial 
impairment and did not show the symptoms required for a 70 
percent rating.  In addition, the veteran was compensated 
with 100 percent temporary total ratings 38 C.F.R. § 4.29) 
for the acute increase in symptomatology during those 
hospitalizations. 

In short, the Board is not persuaded that the veteran's PTSD 
is disabling to such a degree as to warrant an evaluation in 
excess of 50 percent under the rating criteria for PTSD.  In 
conclusion, after a review of all the evidence of record, the 
Board finds that the currently assigned 50 percent evaluation 
is appropriate, and the appeal is denied.  See 38 C.F.R. 
§§ 4.125- 4.130, Diagnostic Code 9411 (1998).

In reaching this decision, the Board has considered the 
complete history of the veteran's PTSD, as well as the 
current clinical manifestations of this disability and its 
effect on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41.  All other pertinent aspects of 38 C.F.R. 
Parts 3 and 4 have also been considered.  Should the 
veteran's disability increase in severity, he may be entitled 
to a higher evaluation; however, at present, there is no 
basis for an evaluation in excess of 50 percent.  See 
38 C.F.R. § 4.1.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board acknowledges the veteran's contentions 
that he has had difficulty maintaining employment.  However, 
the Board points out that the VA Schedule for Rating 
Disabilities contemplates average impairment in earning 
capacity.  The Board finds no evidence of record that the 
veteran's PTSD has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 50 
percent evaluation), or necessitated such frequent periods of 
hospitalization, such that application of the regular 
schedular standards is impracticable.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



II.  Total Rating Based on Individual Unemployability

The Board finds that the veteran's claim for a total rating 
based on individual unemployability due to his service-
connected disabilities is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board also is 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.

In order to establish entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities, there must be an impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).
Service connection presently is in effect for PTSD, evaluated 
at 50 percent.  The veteran is also service-connected for 
malaria, evaluated as noncompensable.  Considering the 50 
percent combined disability evaluation assigned for the 
veteran's service-connected disabilities, in light of the 
criteria for assignment of a total rating, the Board notes 
that the veteran does not meet the percentage requirements of 
38 C.F.R. § 4.16(a).  Furthermore, for the reasons set forth 
below, the Board finds that the evidence does not indicate 
that the veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation.  As such, the criteria for assignment of a total 
rating on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 4.16(b), are not met, and the claim is denied.

There is no medical evidence on file to indicate that the 
veteran's malaria has been symptomatic in recent years; it is 
apparent that the zero percent rated disability has been 
quiescent for many years, and it is not contended otherwise.  
The thrust of the veteran's claim is that his PTSD renders 
him unemployable.

According to the veteran's Application for Increased 
Compensation Based on Unemployability, received in December 
1997, the veteran has a college education, and his past work 
experience, since 1989, includes positions as a carpenter.  
Prior to 1989, he did odd jobs for himself.  He indicated 
that he became too disabled to work in January 1997.  Also in 
December 1997, the veteran submitted an affidavit in which he 
described his difficulties regarding maintaining employment.  
He indicated that he had difficulty concentrating and 
completing tasks.  He also stated that he had developed 
explosive behavior, and had intrusive thoughts, which led to 
confrontations at work.  He also described difficulty with 
memory, as well as homicidal and suicidal feelings.  

Besides the veteran's contentions, summarized above, the 
Board finds no medical or other evidence of record that the 
veteran is unemployable due to his PTSD.  The Board 
acknowledges that the veteran has had a sporadic work 
history, and that he has some impairment from his service-
connected PTSD disability.  However, it appears from the 
record that the veteran's barriers to employment may also be 
influenced by alcohol dependence.  As the veteran is not 
service-connected for such, any symptomatology and impairment 
solely attributed to alcohol dependence may not be considered 
in assigning a TDIU.  More significantly, the Board 
reiterates that there is no medical statement indicating the 
veteran is unable to work due to his PTSD.  In fact, the most 
recent medical evidence of record, as reflected in an August 
1997 VA psychological initial assessment report and a 
February 1998 VA examination report (both described in more 
detail in Part I of this decision), indicates that the 
veteran was not considered unemployable.

Moreover, the Board notes that difficulty in obtaining or 
retaining employment is not the standard; rather, it must be 
shown that the veteran's service-connected disabilities 
preclude all forms of substantially gainful employment, 
consistent with his educational and vocational history.  Such 
is not shown here by persuasive evidence.  Indeed, 
notwithstanding the statements by the veteran, the record is 
devoid of any evidence of total unemployability.  Rather, at 
most, evidence in the recent February 1998 VA examination 
report indicates that the veteran would do better in jobs 
where there is little potential for "interpersonal conflict 
and confrontation."  The Board believes that the opinion of 
a trained medical professional should be afforded 
considerable weight.  Again, the Board notes that while the 
veteran's PTSD did increase in severity in the summer and 
fall of 1997, to the point where he was hospitalized, the RO 
assigned a temporary total rating for that period of 
hospitalization.  The most recent evidence of record, 
however, simply does not show that the veteran's service-
connected disabilities render him unemployable.  

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim for a TDIU; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is inapplicable.  See Gilbert, 1 Vet. App. at 55-56.




ORDER

A rating in excess of 50 percent for PTSD is denied.  

A total disability rating based on individual 
unemployability, due to service-connected disabilities, is 
denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

